Citation Nr: 1412672	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a low back disorder, to include degenerative disc disease and degenerative joint disease.  

2. Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2008, the RO granted service connection for migraine headaches, assigning a 30 percent disability rating, and denied service connection for a low back disorder.  The Veteran filed a timely notice of disagreement to the denial of service connection and to the disability rating assigned to the Veteran's headache condition.  In September 2009, the RO continued the 30 percent disability rating assigned to the headache condition and granted service connection for a low back disorder, assigning a 10 percent disability rating.  
 
The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran's migraine headaches and low back disorder may impact her employability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.    
The issues of entitlement to TDIU and entitlement to a higher disability rating for service-connected low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's migraine headaches presented with frequent, prostrating attacks productive of economic impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's migraine disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The Veteran was afforded VA examinations for her migraine headaches in January 2008 and February 2009.  The VA examination reports indicate that the Veteran experiences prostrating attacks on a weekly basis and that she reported missing work due to prostrating attacks approximately two to six times a month.  Private treatment records, dated July 2008, indicate that the Veteran can have prostrating attacks several times a week, which the doctor stated interfered with her ability to work.  Furthermore, the Veteran's lay statements reveal that she could miss, on average, approximately two to three days of work per week.   

Although the evidence does not specifically note economic inadaptability, the Veteran's disability is clearly more symptomatic than noted in the 30 percent criteria, which requires migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The evidence of record consistently shows that the Veteran has migraine headaches on a weekly basis, which resulted in missing work several times a month.  

Accordingly, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100.  A 50 percent disability rating is the maximum schedular rating available under Diagnostic Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted.  The Board, however, is remanding to the RO the question of whether the matter should be referred the Director of Compensation and Pension Service, for consideration of an extraschedular rating.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a schedular disability rating of 50 percent for migraine headaches is granted.  


REMAND

Initially, the Board notes that on the Veteran's August 2010 VA Form 9, she requested a hearing before a decision review officer.  The Veteran, in October 2010, was provided an informal conference and the Veteran expressed acceptance of the informal conference at the time.  However, the Veteran then stated in an October 2010 letter that she was not afforded the opportunity to state her case during this informal conference.  The Veteran is entitled to a hearing before a decision review officer as she was not provided a hearing that she specifically requested.  Therefore, on remand, the Veteran should be provided with a hearing before a decision review officer unless the Veteran indicates that such request is withdrawn.    

Furthermore, during the Veteran's January 2008 VA examination, she stated that she had a low back injury after service for which she now receives Social Security Disability benefits.  The Board notes that no SSA records appear in the file.  Such records are pertinent to the Veteran's claim for a higher disability rating and should be associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

VA treatment records through October 2012 are currently associated with the claims file.  The RO/AMC must take appropriate steps to gather any outstanding VA treatment records.  

The evidence of record also indicates that the Veteran is in receipt of private treatment for her migraine and low back disorders.  The Veteran shall be afforded the opportunity to submit additional pertinent private treatment records.  

After the outstanding records, if available, are associated with the claims file, the Veteran shall be afforded contemporaneous VA examinations to ascertain the current nature, extent, and severity of the Veteran's migraine headaches and low back disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The VA examinations shall specifically consider the extent the Veteran's medication regimen impacts her symptoms.

As to her headache disorder claim, in this decision, the Board finds that the disability warrants the maximum schedular rating of 50 percent under Diagnostic Code 8100.  As noted above, however, on remand the RO must consider whether to refer this claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating.  The RO, upon remand, shall consider whether referral to the Director of Compensation and Pension Service for extraschedular consideration is warranted in the instant case.       

The Veteran contends that her service-connected disabilities, at least in part, impact her ability to retain substantially gainful employment.  Despite an April 2013 rating decision denying entitlement to individual unemployability based on her service-connected depression, the claim must be remanded to determine the impact of the Veteran's service-connected disabilities on her ability to work.  Rice, 22 Vet. App. at 453-54; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, VA shall provide the Veteran with an examination to be performed by a VA vocational specialist, if possible, to determine the impact of her service-connected disabilities on her ability to work. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a decision review officer in accordance with applicable laws and regulations unless the Veteran indicates that she withdraws her previous request for a hearing. 

2. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

3. Gather any outstanding records of VA treatment and associate them with the record.  

4. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include additional records from Ardmore Family Practice and Wake Forest University Baptist Medical Center.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.  

5. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge of the extent and severity of the Veteran's current migraine and low back disorders, and the impact of these disabilities on her ability to secure or follow substantially gainful occupation.  She should be provided an appropriate amount of time to submit this evidence.  

6. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the nature, extent, frequency, and severity of her lumbar spine disorder and any neurologic impairment related to her back disability.  The claims file must be made available to and reviewed by the examiner.  All findings should be set forth in the examination report with a fully articulated medical rationale.  

The examiner is to identify all back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion if her pain was not ameliorated by her medication regimen.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to her back disability. 

The examiner is to contemplate how his or her answers to each of the above questions would change if the Veteran were not taking her pain medication, to include Naproxen and Tramadol.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7. Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of her service-connected disabilities on her ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, in the aggregate, render her unable to secure or follow a substantially gainful occupation.

8.  The RO shall then consider whether referral to the Director of Compensation and Pension Service for extraschedular consideration for the Veteran's migraine condition is warranted. 

9.  Then readjudicate the Veteran's claim for a higher disability rating for her low back disorder, whether an extraschedular rating is warranted for her headache disorder, as well as the TDIU claim.  If the benefits sought are not granted in full, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


